[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               JULY 6, 2007
                               No. 06-16284                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                    D. C. Docket No. 06-00079-CR-J-MCR

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                    versus

ERIC LEON REEVES,

                                                       Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (July 6, 2007)

Before ANDERSON, BARKETT and HILL, Circuit Judges

PER CURIAM:

     Roland Falcon, appointed counsel for Eric Reeves in this direct criminal and
sentencing appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, Reeves’s conviction is

AFFIRMED, Reeves’s sentencing appeal is DISMISSED, and Reeves’s motion

for appointment of counsel is DENIED AS MOOT.




                                          2